Citation Nr: 1816008	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for brittleness of bones, to include as secondary to radiation treatment for tonsillar cancer.  

2.  Entitlement to service connection for a hip disorder, to include as secondary to radiation treatment for tonsillar cancer.


REPRESENTATION

Appellant represented by:	John M. Kennedy, Junior, Esquire


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.  

This case comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This claim was previously before the Board in February 2016, at which time it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2010 claim, the Veteran asserted that his injuries and fractures in connection with a hip bone fracture and increased brittleness of bones were associated with prior radiation treatment.  Medical evidence indicates that the Veteran received the radiation treatment for tonsil squamous cell carcinoma that was completed in October 2006.  The Veteran has also filed a claim for entitlement to service connection for tonsillar cancer, and, after a timely Substantive Appeal, VA Form 9, it has also been certified to the Board.  However, the Veteran has a pending request for a video hearing in connection with that claim, and a hearing date has not yet been scheduled.  

Therefore, since the claims for service connection for brittleness of bones and hip bone fracture as secondary to treatment for tonsillar cancer are directly dependent on whether service connection is granted for tonsillar cancer, the Board finds that these claims are inextricably intertwined with that claim, and that any determination of these claims must be deferred until a decision has been made as to the claim for service connection for tonsillar cancer.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  The Board will therefore remand this matter for the RO to readjudicate the claims following the subsequent determination as to the claim for service connection for tonsillar cancer by either the Board or the RO.

Accordingly, the case is REMANDED for the following action:

Following the requested Board hearing and the determination with respect to the claim for service connection for tonsillar cancer by either the Board or the RO, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

